— Judgment unanimously modified on the law and as modified affirmed, in accordance with the following Memorandum: Defendant’s conviction of rape in the first degree is reversed, the sentence imposed thereon vacated, and that count of the indictment dismissed because "the complainant testified to more than one act of [rape], but defendant was indicted on only one count” (People v McNab, 167 AD2d 858).
In light of the overwhelming proof of guilt of the other offenses, any error in excluding certain testimony of the defense witness, DeMarco, was harmless (see, People v Crimmins, 36 NY2d 230, 242).
The other issues raised by defendant on appeal lack merit. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Rape, 1st Degree.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.